
	

113 S432 IS: Asia–South Pacific Trade Preferences Act
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 432
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend certain trade preferences to certain
		  least-developed countries in Asia and the South Pacific, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Asia–South Pacific Trade Preferences
			 Act.
		2.FindingsCongress finds the following:
			(1)It is in the
			 mutual interest of the United States and least-developed countries to promote
			 stable and sustainable economic growth and development.
			(2)Trade and
			 investment are powerful economic tools and can be used to reduce poverty and
			 raise the standard of living in a country.
			(3)A country that is
			 open to trade may increase its economic growth.
			(4)Trade and
			 investment often lead to employment opportunities and often help alleviate
			 poverty.
			(5)Least-developed
			 countries have a particular challenge in meeting the economic requirements of
			 and competitiveness necessary for globalization and international
			 markets.
			(6)The United States
			 has recognized the benefits that international trade provides to
			 least-developed countries by enacting the Generalized System of Preferences
			 under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) and trade
			 benefits for developing countries in the Caribbean, Andean, and sub-Saharan
			 African regions of the world.
			(7)Enhanced trade
			 with least-developed Muslim countries, including Afghanistan and Bangladesh, is
			 consistent with other United States objectives of encouraging a strong private
			 sector and individual economic empowerment in those countries.
			(8)Offering
			 least-developed countries enhanced trade preferences will encourage both higher
			 levels of trade and direct investment in support of positive economic and
			 political developments throughout the world.
			(9)Encouraging the
			 reciprocal reduction of trade and investment barriers will enhance the benefits
			 of trade and investment as well as enhance commercial and political ties
			 between the United States and the countries designated for benefits under this
			 Act.
			(10)Economic
			 opportunity and engagement in the global trading system together with support
			 for democratic institutions and a respect for human rights are mutually
			 reinforcing objectives and key elements of a policy to confront and defeat
			 global terrorism.
			3.DefinitionsIn this Act:
			(1)Asia or South
			 Pacific countryThe term Asia or South Pacific
			 country means—
				(A)Afghanistan;
				(B)Bangladesh;
				(C)Bhutan;
				(D)Cambodia;
				(E)Kiribati;
				(F)Lao People’s
			 Democratic Republic;
				(G)Maldives;
				(H)Nepal;
				(I)Samoa;
				(J)Solomon
			 Islands;
				(K)Timor-Leste (East
			 Timor);
				(L)Tuvalu;
				(M)Vanuatu;
			 or
				(N)a successor
			 political entity of a country specified in subparagraphs (A) through
			 (M).
				(2)Beneficiary
			 Asia or South Pacific countryThe term beneficiary Asia or
			 South Pacific country means an Asia or South Pacific country that the
			 President has designated as eligible for preferential treatment under this
			 Act.
			(3)Former
			 beneficiary Asia or South Pacific countryThe term former
			 beneficiary Asia or South Pacific country means a country that, after
			 being designated as a beneficiary Asia or South Pacific country under this Act,
			 ceased to be designated as such a country by reason of its entering into a free
			 trade agreement with the United States.
			4.Authority to
			 designate
			(a)In
			 generalThe President is authorized to designate an Asia or South
			 Pacific country as a beneficiary Asia or South Pacific country eligible for
			 preferential treatment under this Act if the President determines—
				(1)that the country
			 meets the requirements set forth in paragraphs (1), (2), and (3) of section
			 104(a) of the African Growth and Opportunity Act (19 U.S.C. 3703(a));
			 and
				(2)after taking into
			 account the factors set forth in paragraphs (1) through (7) of subsection (c)
			 of section 502 of the Trade Act of
			 1974 (19 U.S.C. 2462), that the country meets the eligibility
			 requirements of such section 502.
				(b)Withdrawal,
			 suspension, or limitation of preferential treatment; mandatory graduation of
			 countriesThe provisions of subsections (d) and (e) of section
			 502 of the Trade Act of 1974 (19 U.S.C. 2462) shall apply with respect to
			 beneficiary Asia or South Pacific countries to the same extent and in the same
			 manner as such provisions apply with respect to beneficiary developing
			 countries under title V of that Act (19 U.S.C. 2461 et seq.).
			5.Eligible
			 articles
			(a)Certain
			 manufactured or other articles
				(1)Duty-free
			 treatmentAn article described in paragraph (2) may enter the
			 customs territory of the United States free of duty.
				(2)Articles
			 describedAn article is described in this paragraph if—
					(A)the article is
			 the growth, product, or manufacture of a beneficiary Asia or South Pacific
			 country;
					(B)the article is
			 imported directly from that country into the customs territory of the United
			 States;
					(C)the article is
			 described in subparagraphs (B) through (G) of section 503(b)(1) of the
			 Trade Act of 1974 (19 U.S.C.
			 2463(b)(1));
					(D)the President
			 determines, after receiving the advice of the International Trade Commission in
			 accordance with section 503(e) of the Trade Act
			 of 1974 (19 U.S.C. 2463(e)), that the article is not
			 import-sensitive in the context of imports from beneficiary Asia or South
			 Pacific countries; and
					(E)the article meets
			 the requirements of paragraph (3).
					(3)Rules of
			 origin
					(A)In
			 generalSubject to subparagraph (B), an article imported from a
			 beneficiary Asia or South Pacific country meets the requirements of this
			 paragraph if not less than 35 percent of the appraised value of the article at
			 the time it is entered is attributable to—
						(i)the cost or value
			 of the materials produced in one or more beneficiary Asia or South Pacific
			 countries, one or more former beneficiary Asia or South Pacific countries, the
			 customs territory of the United States, or any combination thereof; and
						(ii)the direct costs
			 of processing operations performed in one or more beneficiary Asia or South
			 Pacific countries, one or more former beneficiary Asia or South Pacific
			 countries, or any combination thereof.
						(B)Limitation on
			 United States cost or value of materialsFor purposes of
			 subparagraph (A), the cost or value of materials produced in, and the direct
			 costs of processing operations performed in, the customs territory of the
			 United States and attributed to the 35-percent requirement under that
			 subparagraph may not exceed 15 percent of the appraised value of the article at
			 the time it is entered.
					(4)ExclusionsAn
			 article shall not be treated as the growth, product, or manufacture of a
			 beneficiary Asia or South Pacific country for purposes of paragraph (2)(A) by
			 virtue of having merely undergone—
					(A)simple combining
			 or packaging operations; or
					(B)mere dilution
			 with water or mere dilution with another substance that does not materially
			 alter the characteristics of the article.
					(b)Textile and
			 apparel articles
				(1)Duty-free
			 treatmentA textile or apparel article may enter the customs
			 territory of the United States free of duty if the article—
					(A)is imported
			 directly into the customs territory of the United States from a beneficiary
			 Asia or South Pacific country; and
					(B)is described
			 in—
						(i)paragraph (1),
			 (2), (4), (5), or (7) of section 112(b) of the African Growth and Opportunity
			 Act (19 U.S.C. 3721(b)), as applied and administered pursuant to paragraph (2);
			 or
						(ii)paragraph (3) or
			 (4).
						(2)Application and
			 administration of section 112 of the African Growth and Opportunity
			 ActSection 112 of the African Growth and Opportunity Act (19
			 U.S.C. 3721) shall be applied and administered for purposes of this
			 subsection—
					(A)in subsection
			 (a), by substituting a beneficiary Asia or South Pacific country (as
			 defined in section 3 of the Asia–South
			 Pacific Trade Preferences Act) for a beneficiary
			 sub-Saharan African country described in section 506A(c) of the Trade Act of
			 1974; and
					(B)in paragraphs
			 (1), (2), (4), (5), and (7) of subsection (b), by substituting
			 beneficiary Asia or South Pacific country and beneficiary
			 Asia or South Pacific countries for beneficiary sub-Saharan
			 African country and beneficiary sub-Saharan African
			 countries, respectively, each place such terms appear in the text and
			 the paragraph headings.
					(3)Textile and
			 apparel articles assembled from regional and other fabric
					(A)In
			 generalA textile or apparel article described in this paragraph
			 is a textile or apparel article wholly assembled in one or more beneficiary
			 Asia or South Pacific countries or former beneficiary Asia or South Pacific
			 countries, or both, from—
						(i)fabric wholly
			 formed in one or more beneficiary Asia or South Pacific countries or former
			 beneficiary Asia or South Pacific countries, or both, from yarn originating
			 either in the customs territory of the United States or one or more beneficiary
			 Asia or South Pacific countries or former beneficiary Asia or South Pacific
			 countries, or both; or
						(ii)from fabric not
			 formed from yarn, if such fabric is classifiable under heading 5602 or 5603 of
			 the Harmonized Tariff Schedule of the United States and wholly formed and cut
			 in the customs territory of the United States, in one or more beneficiary Asia
			 or South Pacific countries or former beneficiary Asia or South Pacific
			 countries, or any combination thereof.
						(B)ExceptionTextile
			 and apparel articles described in this paragraph do not include textile and
			 apparel articles that are made exclusively from any of the fabrics, fabric
			 components formed, or components knit-to-shape described in paragraph (1) or
			 (2) of section 112(b) of the African Growth and Opportunity Act (19 U.S.C.
			 3721(b)), as applied and administered pursuant to paragraph (2).
					(4)Handloomed, handmade, folklore articles and
			 ethnic printed fabrics
					(A)In
			 generalA textile or apparel article is described in this
			 paragraph if the textile or apparel article is—
						(i)a textile or
			 apparel article of a beneficiary Asia or South Pacific country or
			 countries;
						(ii)certified as
			 handloomed, handmade, folklore articles or ethnic printed fabric by the
			 competent authority of such beneficiary country or countries; and
						(iii)on a list of
			 textile or apparel articles determined by the President, after consultation
			 with the government of the beneficiary Asia or South Pacific country or
			 countries concerned, to be treated as being handloomed, handmade, or folklore
			 articles or ethnic printed fabrics of such beneficiary Asia or South Pacific
			 country or countries.
						(B)Additional
			 requirements for ethnic printed fabricFor purposes of
			 subparagraph (A), an ethnic printed fabric of a beneficiary Asia or South
			 Pacific country or countries is—
						(i)fabric containing
			 a selvedge on both edges, having a width of less than 50 inches, and
			 classifiable under subheading 5208.52.30 or 5208.52.40 of the Harmonized Tariff
			 Schedule of the United States;
						(ii)fabric of a type
			 that contains designs, symbols, and other characteristics of Asian or South
			 Pacific prints—
							(I)normally produced
			 for and sold in indigenous Asian or South Pacific markets; and
							(II)normally sold in
			 Asia or South Pacific countries by the piece as opposed to being tailored into
			 garments before being sold in indigenous Asian or South Pacific markets;
							(iii)fabric printed,
			 including waxed, in one or more beneficiary Asia or South Pacific countries;
			 and
						(iv)fabric formed in
			 the customs territory of the United States, from yarn formed in the customs
			 territory of the United States, or from fabric formed in one or more
			 beneficiary Asia or South Pacific countries from yarn originating in either the
			 customs territory of the United States or one or more beneficiary Asia or South
			 Pacific countries.
						(5)Special
			 rule
					(A)In
			 generalPreferential treatment under this subsection shall be
			 extended through December 31, 2019, for textile and apparel articles that are
			 wholly assembled in one or more beneficiary Asia or South Pacific countries or
			 former beneficiary Asia or South Pacific countries, or both, regardless of the
			 country of origin of the yarn or fabric used to make such articles.
					(B)Country
			 limitations
						(i)Small
			 suppliersIf, during a calendar year, imports of textile and
			 apparel articles described in subparagraph (A) from a beneficiary Asia or South
			 Pacific country are less than 1 percent of the aggregate square meter
			 equivalents of all textile and apparel articles imported into the customs
			 territory of the United States during that calendar year, such imports from
			 that country may be increased to an amount that is equal to not more than 1.5
			 percent of the aggregate square meter equivalents of all textile and apparel
			 articles imported into the customs territory of the United States during that
			 calendar year for the succeeding calendar year.
						(ii)Other
			 suppliersIf, during a calendar year, imports of textile and
			 apparel articles described in subparagraph (A) from a beneficiary Asia or South
			 Pacific country are not less than 1 percent of the aggregate square meter
			 equivalents of all textile and apparel articles imported into the customs
			 territory of the United States during that calendar year, such imports from
			 that country may be increased by an amount that is equal to not more than
			 1/3 of 1 percent of the aggregate square meter equivalents
			 of all textile and apparel articles imported into the customs territory of the
			 United States during that calendar year for the succeeding calendar
			 year.
						(iii)Aggregate
			 country limitIn no case may the aggregate quantity of textile
			 and apparel articles described in subparagraph (A) imported into the customs
			 territory of the United States during a calendar year under this subsection
			 exceed the applicable percentage set forth in paragraph (8)(B) for that
			 calendar year.
						(6)Surge
			 mechanismThe provisions of subparagraph (B) of section 112(b)(3)
			 of the African Growth and Opportunity Act (19 U.S.C. 3721(b)(3)) shall apply to
			 textile and apparel articles imported from a beneficiary Asia or South Pacific
			 country to which preferential treatment is extended under this subsection to
			 the same extent and in the same manner that such provisions apply to textile
			 and apparel articles described in such section 112(b)(3) imported from a
			 beneficiary sub-Saharan African country.
				(7)Special
			 eligibility rules; protections against transshipmentThe
			 provisions of subsection (e) of section 112 and section 113 of the African
			 Growth and Opportunity Act (19 U.S.C. 3721 and 3722) shall apply to textile and
			 apparel articles imported from a beneficiary Asia or South Pacific country to
			 which preferential treatment is extended under this subsection to the same
			 extent and in the same manner that such provisions apply to textile and apparel
			 articles imported from beneficiary sub-Saharan countries to which preferential
			 treatment is extended under such section 112.
				(8)Limitations on
			 benefits
					(A)In
			 generalPreferential treatment under this subsection shall be
			 extended in the 1-year period beginning January 1, 2014, and in each of the 10
			 succeeding 1-year periods, to imports of textile and apparel articles described
			 in this subsection in an amount not to exceed the applicable percentage, as
			 defined in subparagraph (B), of the aggregate square meter equivalents of all
			 textile and apparel articles imported into the customs territory of the United
			 States in the most recent 12-month period for which data are available.
					(B)Applicable
			 percentageFor purposes of this paragraph, the term
			 applicable percentage means 11 percent for the 1-year period
			 beginning January 1, 2014, increased in each of the 10 succeeding 1-year
			 periods by equal increments, so that for the period beginning January 1, 2024,
			 the applicable percentage does not exceed 14 percent.
					(c)Technical
			 amendmentSection 6002(a)(2)(B) of the Africa Investment
			 Incentive Act of 2006 (Public Law 109–432; 120 Stat. 3190) is amended by
			 inserting in paragraph (3), before by
			 striking.
			6.Reporting
			 requirementNot later than 1
			 year after the date of the enactment of this Act, and annually thereafter, the
			 President shall report to Congress on the implementation of this Act and on the
			 trade and investment policy of the United States with respect to the Asia or
			 South Pacific countries.
		7.Termination of
			 preferential treatmentNo
			 preferential treatment extended to a beneficiary Asia or South Pacific country
			 under this Act shall remain in effect after December 31, 2024.
		8.Effective
			 dateThe provisions of this
			 Act shall take effect on January 1, 2014.
		
